 UNITED STATES DISTRICT COURT                                           EASTERN DISTRICT OF TEXAS


AARON CHARLES HILL,                                       §
                                                          §
                  Plaintiff,                              §
                                                          §
versus                                                    §     CIVIL ACTION NO. 1:18-CV-590
                                                          §
SEAN VILLERY-SAMUEL, et al.,                              §
                                                          §
                  Defendants.                             §

    MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING THE
         MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Aaron Charles Hill, an inmate currently confined at the Hightower Unit with the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against defendants Sean Villery-Samuel, the

State of Texas, the Beaumont Police Department, Judge Rachel West,1 Assistant Chief District

Attorney Ashley Mofino,2 Detective Cindy Phillips and the Jefferson County Sheriff Department.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed for failure to state a claim and as

frivolous pursuant to 28 U.S.C. § 1915A without prejudice to plaintiff’s right to re-file if and

when plaintiff can demonstrate his criminal conviction has been invalidated.3




1
         Judge West’s correct name is Raquel West.
2
         The correct spelling is Ashley Molfino.
3
         The Magistrate Judge also recommended that the dismissal was without prejudice to plaintiff’s right to re-file
         without paying the filing fee as plaintiff has paid the full filing fee in this action.
          The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Plaintiff

filed objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo

review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P.

72(b).

          This court can find nor error in the recommendations of the Magistrate Judge. A judgment

in favor of plaintiff would necessarily imply the invalidity of the duration of plaintiff’s

confinement. Pursuant to Heck v. Humphrey, a complaint must be dismissed unless the plaintiff

can demonstrate that a proceeding relating to the duration of his confinement has already been

invalidated. 512 U.S. 477, 486-87 (1994). Plaintiff’s habeas petition relating to his conviction

is still pending. Hill v. Director, 1:19-CV-15. Furthermore, plaintiff’s claims against defendant

West and Mofino are barred by absolute immunity. Mitchell v. Forsyth, 472 U.S. 511, 525

(1985).

                                             ORDER

          Accordingly, plaintiff’s objections are OVERRULED.           The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

PARTIALLY ADOPTED, to the extent it recommends dismissal. A Final Judgment will be

entered in accordance with the recommendations of the Magistrate Judge.


           SIGNED at Beaumont, Texas, this 3rd day of April, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE

                                                 2
